                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                    No. 5:18-CV-177-BO

TIFFANY JONES,                                  )
                                                )
                 Plaintiff,                     )
                                                )
                 v.                             )                     ORDER
                                                )
ANDREW SAUL,                                    )
Commissioner ofSocial Security, 1               )
                                                )
                 Defendant.                     )


          This cause comes before the Court on cross-motions for judgment on the pleadings. A

hearing on the motions was held before the undersigned on June 14, 2019, at Edenton, North

Carolina. For the reasons that follow, plaintiffs motion is granted and this matter is remanded to

the Commissioner for further proceedings.

                                           BACKGROUND

          Plaintiff brought this action under 42 U.S.C. §§ 405(g) and 1383(c)(3) for review of the

final decision of the Commissioner denying her claim for disability and disability insurance

benefits (DIB) pursuant to Title II of the Social Security Act. Plaintiff protectively applied for

DIB on September 9, 2013, and has alleged an amended onset date of January 19, 2013. After

initial denials, a hearing was held before an Administrative Law Judge (ALJ) who issued an

unfavorable ruling. The decision of the ALJ became the final decision of the Commissioner

when the Appeals Council denied plaintiffs request for review. Plaintiff then timely sought

review of the Commissioner's decision in this Court.




1
    Saul has been substituted as the proper defendant pursuant to Fed. R. Civ. P. 25(d).
                                         DISCUSSION

       Under the Social Security Act, 42 U.S.C. §§ 405(g) and 1383(c)(3), this Court's review

of the Commissioner's decision is limited to determining whether the decision, as a whole, is

supported by substantial evidence and whether the Commissioner employed the correct legal

standard. Richardson v. Perales, 402 U.S. 389, 401 (1971).        Substantial evidence is "such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion."

Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam) (internal quotation and

citation omitted).

       An individual is considered disabled if he is unable "to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than [twelve] months." 42 U.S.C. § 1382c(a)(3)(A). The Act further provides that an

individual "shall be determined to be under a disability only if his physical or mental impairment

or impairments are of such severity that he is not only unable to do his previous work but cannot,

considering his age, education, and work experience, engage in any other line of substantial

gainful work which exists in the national economy." 42 U.S.C. § 1382c(a)(3)(B).

       Regulations issued by the Commissioner establish a five-step sequential evaluation

process to be followed in a disability case. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). At step

one, if the Social Security Administration determines that the claimant is currently engaged in

substantial gainful activity, the claim is denied. If not, then step two asks whether the claimant

has a severe impairment or combination of impairments.            If the claimant has a severe

impairment, it is compared at step three to those in the Listing of Impairments ("Listing") in 20

C.F.R. Pt. 404, Subpt. P, App. 1. If the claimant's impairment meets or medically equals a
                                             2
Listing, disability is conclusively presumed.       If not, at step four, the claimant's residual

functional capacity (RFC) is assessed to determine if the claimant can perform his past relevant

work. If so, the claim is denied. If the claimant cannot perform past relevant work, then the

burden shifts to the Commissioner at step five to show that the claimant, based on his age,

education, work experience, and RFC, can perform other substantial gainful work.           If the

claimant cannot perform other work, then he is found to be disabled.           See 20 C.F.R. §

416.920(a)(4). The claimant bears the burden of proof at steps one through four, but the burden

shifts to the Commissioner at step five. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987). If

a decision regarding disability can be made at any step of the process the inquiry ceases. See 20

C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).

       Here, the ALJ determined that plaintiff met the insured status requirements through

December 31, 2018, and that she had not engaged in substantial gainful activity since her

amended alleged onset date. The ALJ found plaintiff's multilevel cervical, thoracic, and lumber

degenerative disc disease; obesity; hypertension; carpal tunnel syndrome; major depressive

disorder; panic disorder; post-traumatic stress disorder; and borderline personality disorder were

severe impairments at step two, but determined at step three that plaintiff did not have an

impairment or combination of impairments which met or medically equaled a Listing. The ALJ

found plaintiff to have an RFC of a reduced range of sedentary work with exertional and non-

exertional limitations. The ALJ found that at step four plaintiff could not return to her past

relevant work as a family and child welfare case worker, but that at step five, in light of

plaintiff's age, education, work experience, and RFC, there were jobs that existed in significant




                                                3
numbers in the national economy which plaintiff could perform. Thus, a finding of not disabled

was directed.

       The Court finds that remand for the ALJ to properly evaluate the opinion evidence in the

record is necessary. An ALJ makes an RFC assessment based on all of the relevant medical and

other evidence. 20 C.F.R. § 404.1545(a). An RFC should reflect the most that a claimant can do,

despite the claimant's limitations. Id. In formulating an RFC supported by substantial evidence,

an ALJ must always consider the medical opinions in the case record together with the rest of the

relevant evidence received. 20 C.F.R. §§ 404.1527(a)(2)(b), 416.927(a)(2)(b). 2 A medical

opinion is a statement "from physicians and psychologists or other acceptable medical sources

that reflect judgments about the nature and severity of [a claimant's] impairment(s), including

[the claimant's] symptoms, diagnosis and prognosis, what [she] can still do despite

impairment(s), and [her] physical or mental restrictions." 20 C.F.R. § 404.1527(a)(2). Treating

source opinions are entitled to controlling weight if they are "well supported by medically

acceptable clinical and laboratory diagnostic techniques and [are] not inconsistent with the other

substantial evidence in [the] case record." 20 C.F.R. §§ 404.1527(d)(2), 416.927(d)(2); see also

Craig v. Chater, 76 F.3d 585, 590 (4th Cir. 1996). Factors that ALJs consider in determining

how much weight to afford a medical opinion include (1) the examining relationship, (2) the

treatment relationship, (3) the supportability of the opinion, (4) the consistency of the opinion
2
  In January 2017, the Social Security Administration published final rules titled "Revisions to
Rules Regarding the Evaluation of Medical Evidence." 82 Fed. Reg. 5844; see also 82 Fed. Reg.
15132 (March 27, 2017) (amending and correcting the final rules published at 82 Fed. Reg.
5844). Because these final rules did not become effective until after plaintiffs claim was filed,
they do not apply in this case, and the citations in this order are to the rules in effect at the time
of the ALJ's decision. See, e.g., Thompson v. Berryhill, No. 3:16CV815 (MHL), 2018 WL
715597, at *3 n.2 (E.D. Va. Jan. 18, 2018), report and recommendation adopted, No. 3:16CV815
(MHL), 2018 WL 717346 (E.D. Va. Feb. 5, 2018).

                                                  4
with the record as a whole, (5) the physician's specialization, and (6) other relevant factors. 20

C.F.R. § 404.1527(c).

        Here, the ALJ declined to give controlling or substantial weight to two of plaintiff's

treating physicians because one opinion was in check-box format and the other was "vague and

not expressed in vocationally relevant terms." Tr. 28; 29.

        Dr. Corvino provided an opinion using a form in which he indicated that he had seen

plaintiff once a month for nine months and that plaintiff would be limited to lifting and carrying

ten pounds, standing and/or walking less than two hours per day, and sitting less than six hours

per day. Tr. 561-62. Contrary to the ALJ's conclusion, Dr. Coplin's opinion was neither vague

nor expressed in terms irrelevant to a vocational analysis. Dr. Coplin's opinions are in regard to

plaintiff's ability to sit, stand, lift and carry, and push and pull, which are directly relevant to the

inquiry into whether a claimant can perform substantial gainful activity.

        Second, as plaintiff correctly argues, the use of a check-box form is not, in and of itself, a

basis for discounting the weight of a treating opinion. Pate v. Berryhill, No. 5:16-CV-00864-D,

2018 WL 577998, at *8 (E.D.N.C. Jan. 10, 2018), report and recommendation adopted, No.

5:16-CV-864-D, 2018 WL 576833 (E.D.N.C. Jan. 26, 2018).                 Dr. Arcedo's opinion as to

plaintiffs abilities to perform work activities specifically noted plaintiffs bilateral hand

weakness and severe carpal tunnel syndrome. Tr. 1021-22. Dr. Arcedo's treatment notes and

letter further discuss objective findings regarding plaintiffs L5-Sl disc herniation and abnormal

electrodiagnostic testing in plaintiffs upper extremities. See Tr. 987.

        The ALJ' s explanation for discounting the opinions of these two treating physicians is

inadequate and perfunctory. Such rejection of treating source opinions is grounds for remand


                                                   5
where, as here, the ALJ failed to adequately explain where any non-treating sources disputed the

treating source opinions or how the opinions were not well-supported. Lewis v. Berryhill, 858

F.3d 858, 867 (4th Cir. 2017).

       Because the Court has determined that remand is appropriate on this basis, it declines to

consider plaintiff's additional arguments.

                                         CONCLUSION

       Accordingly, plaintiff's motion for summary judgment [DE 26] is GRANTED and

defendant's motion for judgment on the pleadings [DE 32] is DENIED. The Commissioner's

decision is REMANDED for further proceedings consistent with the foregoing.



SO ORDERED, this       ~     day of July, 2019.




                                             CHIEF UNITED STATES DISRic;JUDGE




                                                  6
